Citation Nr: 0514464	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  97-20 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for chronic tinnitus.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for hypertension.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for asthma.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In July 2004, a United States Court of Appeals for Veterans 
Claims (Court) order vacated an August 2001 Board decision 
denying compensation benefits pursuant to 38 U.S.C.A. § 1151 
(West 1991) for chronic tinnitus, hypertension, asthma, and 
emphysema.  The order remanded the matter to the Board for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduced several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Additionally, the Court has indicated 
that VA must request that the claimant provide any evidence 
in the claimant's possession which pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 212 (2004).

In July 2004, the Court indicated that the Board erred to the 
veteran's prejudice by not ensuring compliance with VCAA 
notice requirements concerning the claims for VA compensation 
under 38 U.S.C.A. § 1151 (West 1991) for chronic tinnitus, 
hypertension, asthma, and emphysema.  Given the 
aforementioned, the case must be remanded to the RO for 
notice consistent with the Court's order.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claims for VA compensation 
under 38 U.S.C.A. § 1151 (West 1991) for 
chronic tinnitus, hypertension, asthma, 
and emphysema.  Such notice should 
specifically state what evidence is 
necessary to substantiate his claim for 
VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991).  The 
notice should also indicate which portion 
of the information and evidence necessary 
to substantiate the claim the Secretary 
would attempt to provide, and which 
portion of the information and evidence 
was to be provided by the veteran.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain relevant evidence, that evidence 
must be submitted by him.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


